                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                            Case No. 19-12429-aih

 Douglas R. Majoras
                                                   Chapter 13
 Pamela R. Majoras

 Debtors.                                          Judge Arthur I. Harris

                                  NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of U.S. Bank
Trust National Association, as Trustee of the Chalet Series III Trust (‘Creditor’), in the above
captioned proceedings.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on June 21, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Scott W. Paris, Debtors’ Counsel
          sparis@parislawohio.com

          Lauren A. Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov




19-12429-aih        Doc 19    FILED 06/21/19      ENTERED 06/21/19 16:14:00           Page 1 of 2
And by regular U.S. Mail, postage pre-paid on:

       Douglas R. Majoras, Debtor
       429 Aldrich Road
       Vermilion, OH 44089

       Pamela R. Majoras, Debtor
       429 Aldrich Road
       Vermilion, OH 44089

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Attorney for Creditor




19-12429-aih     Doc 19    FILED 06/21/19        ENTERED 06/21/19 16:14:00        Page 2 of 2
